Exhibit 10.1

 

Memorandum of Understanding on Waste Water Treatment Cooperation

 

Party A : QHY Environmental Science &Technologies Oceania Limited (QHY)

Registered Office: 9c Arron Street, Ellerslie, Auckland, 1051, New Zealand

 

Party B : Open Country Dairy Limited (OCD) 

Registered Office: Building A. G Floor, 52 HighbrookDr. East Tamaki, Auckland
2013, New Zealand

 

Representatives from QHY Environmental Science &Technologies Oceania Limited
(QHY) and Open Country Dairy Limited (OCD) have met and had an open and positive
discussion on the waste water treatment challenges OCD is facing and what a new
technology solution and support QHY can supply for OCD’s current and future WWTP
requirements. This is one of a number of solutions currently under consideration
by OCD.

 

Party A and Party B have come to the agreement on the cooperation between the
two parties to install and run a pilot waste water treatment plant (WWTP)project
on OCD site (the Project), as outlined below:

 

1.The Pilot Plant: a WWTP of QHY’s technology of capacity of treating influent
500 m3/day,

 

2.The Site: OCD site at Waharoa

 

3.The Timeline:

 

3.1.Approx. one month for equipment preparation



3.2.Approx. one month for shipping and land transport



3.3.Approx. one month for installation, testing and commissioning



3.4.One month trial operational run

 

4.The Expectations

 

4.1.The pilot plant will be considered successful, once the outcomes meet the
following expectations:

  

  Volume (m3) TN, g/m3 TP, g/m3 cod Bod Ecoli, MPN/100 ml   500 2 2   10 0

 

4.2In addition to achieving the target loadings detailed above, during the trial
period, the volume and composition of by product will be monitored and tested at
least weekly to ascertain composition, moisture content and other parameters.

 

The goal is to minimise the plants by product production. Currently this
consists of 300m3 of Waste activated Sludge (WAS) per day and around 40m3 of DAF
sludge per day and this is creating significant issues for the site.

 

Ideally the new plant should not produce any by product which cannot be disposed
of either locally to land (using existing resource consents or permitted
activity rule) or via some other yet to be identified low cost methodology which
results in a net saving for OCD.

 

In addition, the pilot plant’s power consumption will need to be substantially
lower than current operations and so shall be clearly monitored and recorded.
OCD currently has high power demand from pond aerators and other plant and is
looking to substantially reduce this.

  

1/3

 

 

5.Party A’s Responsibilities and Commitments

 

5.1.Party A agrees to design and assemble a set of equipment for Party B’s WWTP
with QHY’s unique technology with a production capacity of 500 m3/day;



 

5.2.Arrange for shipping and delivery of the unit to OCD Waharoa site

 



5.3.Installation of the pilot plant, including testing and commissioning, with
the support of staff and materials from OCD

 



5.4.Insurances both for shipping, and while it is operational on OCD site

 



5.5.Provide technician/operator with full responsibility for the plants
operation during the trial run period which ends no later than Oct 30, 2018.

 



5.6.Provide operational and maintenance training to OCD’s staff

 



5.7.Supply water treatment consumable materials at $3 per m3 of treated
wastewater

 



5.8.Pay for water treatment labour costs and consumable materials for the first
10 days of the trial

 

6.Party B’s Responsibilities and Commitments

 

6.1.Provide resource to unload the pilot plant, and assistance with ground
preparation work and equipment installation

 



6.2.Allocate a fenced off area down by the existing WWTP

 



6.3.Provide power/air/water as required

 



6.4.Provide an influent feed to the pilot plant, as well as being responsible
for all mechanical connections

 



6.5.Provide connection to effluent outlet from the pilot plant

 



6.6.Be responsible for disposing of any treated wastewater from the pilot plant

 



6.7.Be responsible for disposing of any by products from the plant

 



6.8.provide labour and WWTP personnel as required to assist with operation of
the pilot plant

 



6.9.Following completion of the first 10 days of the trial, payment shall be
made for consumable materials at the rate of $3 per m3 of treated wastewater
only if the pilot plant can demonstrate consistent compliance with the limits
provided above.

 



6.10.Based on the pilot plant running at full capacity of 500m3/day, the total
cost of running the plant would therefore be $1,500 per day (in addition to
power, water and other OCD supplied inputs.

 



6.11.Should the plant not achieve successful treatment as per the above limits
then party A will be fully liable for the cost of all consumables.



 

On completion of a successful trial as specified in 4.1 and 4.2 above the
parties shall enter into a negotiation to supply/purchase a plant capable of
increasing processing capacity up to a maximum of 5,000M3 per day

 

1.Ownership of Property Right

 

1.1.The ownership of the Pilot Plant and all Intellectual Property shall remain
the property of QHY environmental

 

In the event of a successful trial, both parties will negotiate a contract
including all terms covering the full size treatment plant. This may include a
lump sum payment, monthly service payment, operating expenses and all other
costs associated with the plant.

 

2.Technical Service Support and Consumable Supply

 

2.1.QHY is responsible and committed to providing continuing technical services
to support the operation and maintenance of the pilot WWTP. The exact nature and
detail of this support will be agreed under any contract arrangements

 

2.2.QHY will guarantee the continuing supply of water treatment consumable
materials at a price agreed under any long term contractual arrangement

 

2/3

 

   

3.Other terms and conditions will be as set and specified in Capital Works
Contract Agreement between Party A and party B.

 

4.The effective date of this MOU is the date of signing of the MOU by both
parties.

 

Party A :

QHY Environmental Science & Technologies Oceania Limited

Legal Representative:

 

Signature: /s/ Bo Wang                         

Name: Bo Wang

Position Title: Director

 

Date: 10th July 2018

 

Party B :

Open Country Dairy Limited

Legal Representative:

 

Signature: /s/ Danie Brink                     

Name: Danie Brink

Position Title: GM OPS

 

Date: 11/6/2018

 

 

3/3



 

 